DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-16) in the reply filed on 7/8/2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires “a first side, a second side”…”a first end…a second end”…”a first side flap panel…a second side flap panel”.  These features appear to be in Fig. 16.  These feature are not specifically pointed out on the drawings and/or are called different structural names in the drawings.  Examiner suggest amending the claims to read on the language provided in the specification.  Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenhard et al (US20130026215).
Regarding claim 1, Lenhard teaches a box (Figs. 1-2) comprising: a center panel (in the below annotated Fig. 1) defining a first side (in the below annotated Fig. 1), a second side (in the below annotated Fig. 1) opposite the first side, a first end (in the below annotated Fig. 1), and a second end (in the below annotated Fig. 1) opposite the first end; a first locking panel (64) extending from the first side, the first locking panel comprising a pair of wings (both panel members 64), each of the wings defining a locking slot (both slots 62 on opposites sides of line 32); a second locking panel (58) extending from the second side, the second locking panel comprising a pair of locking tabs (both of tables 60 on opposite sides of centerline 32), each of the locking tabs engaging a corresponding one of the locking slots; a first side flap panel (28) extending from the first end; and a second side flap panel (28) extending from the second end.
Regarding claim 2, wherein: the first locking panel comprises a first side subpanel attached to the center panel and a first locking subpanel disposed opposite from the center panel and foldable relative to the first side subpanel; and the second locking panel comprises a second side subpanel attached to the center panel and a second locking subpanel disposed opposite from the center panel and foldable relative to the second side subpanel (Figs. 1-2).
Regarding claim 3, wherein the pair of wings extend from the first locking subpanel, and the pair of locking tabs extend from and are hingedly attached to the second locking subpanel (Figs. 1-2).
Regarding claim 4, wherein: each of the first and second side flap panels defines a side tab and a side tab cut out; each of the side tabs engages a corresponding one of the locking slots; and each of the locking tabs engages a corresponding one of the side tab cut outs (Figs. 1-2).
Regarding claim 5, wherein the second locking panel defines a locking notch adjacent to each of the locking tabs (Figs. 1-2).
Regarding claim 6, wherein: the first side flap panel comprises a third side subpanel attached to the center panel and a first flap subpanel disposed opposite from the center panel; and the second side flap panel comprises a fourth side subpanel attached to the center panel and a second flap subpanel disposed opposite from the center panel (Figs. 1-2).
Regarding claim 7, wherein each of the third and fourth side subpanels defines a side tab, each side tab engaging a corresponding one of the locking slots (Figs. 1-2).
Regarding claim 8, wherein each of the first and second flap subpanels defines a side tab cut out, each of the side tab cut outs defining a one of the side tabs, each of the locking tabs engaging a corresponding one of the side tab cut outs (Figs. 1-2).
Regarding claim 9, wherein a plurality of vents are defined through the center panel (where the perforations can be used as vents).
Regarding claim 10, wherein the box defines a cavity, a temperature maintaining material received within the cavity (when the box is assembled, the flaps in the box acts as a temperature maintaining material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aksan et al (9,981,797), in view of Lenhard et al (US20130026215).
Regarding claim 11, Aksan teaches a modular box assembly comprising: a box (Fig. 1 at 102) configurable in an expanded configuration and a collapsed configuration, the box defining a box cavity; an inner box (104) received in the box cavity, the inner box comprising a center panel, and an insulating liner (106 and 108) received in the box cavity and surrounding the inner box.  Aksan DIFFERS in that it does not disclose an inner box having a first locking panel, and a second locking panel, the first locking panel defining a locking slot, the second locking panel comprising a locking tab engaging the locking slot.  Attention, however is directed to Lenhard which discloses a first locking panel (64), and a second locking panel (58), the first locking panel defining a locking slot (62), the second locking panel comprising a locking tab (60) engaging the locking slot.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Aksan, in view of Lenhard, in order to have an inner box that can have an alternative means of assembly.
Regarding claim 12, wherein the inner box defines a cavity and a temperature maintaining material is received within the cavity of the inner box (Aksan Fig. 1).
Regarding claim 13, wherein the insulating liner comprises a first liner and a second liner, each of the first and second liners defining a first liner side panel, a second liner side panel, and a liner center panel extending between the first and second liner side panels (Aksan Fig. 1).
Regarding claim 14, wherein the inner box engages the insulating liner, the insulating liner suspending the inner box within the box cavity (Aksan Fig. 1).
Regarding claim 15, wherein the first locking panel defines a wing (Lenhard, 64), the locking slot formed through the wing.
Regarding claim 16, wherein: the inner box further comprises a first side flap panel (Lenhard 52) defining a side tab (Lenhard 36, 40 and sides of 28) and a side tab cut (Lenhard, 28a) out; the side tab engages the locking slot; and the locking tab engages the side tab cut out.

    PNG
    media_image1.png
    719
    658
    media_image1.png
    Greyscale

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736